898 F.2d 145Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Aaron HOLSEY, Petitioner-Appellant,v.Howard N. LYLES, Respondent-Appellee.
No. 89-7032.
United States Court of Appeals, Fourth Circuit.
Submitted:  Dec. 29, 1989.Decided:  Feb. 21, 1990.Rehearing and Rehearing In Banc Denied March 16, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frank A. Kaufman, Senior District Judge.  (C/A No. 86-2520-K)
Aaron Holsey, appellant pro se.
Jillyn Kaberle Schulze, Office of the Attorney General of Maryland, for appellee.
D.Md.
DISMISSED.
Before K.K. HALL, SPROUSE and WILKINSON, Circuit Judges.
PER CURIAM:


1
Aaron Holsey appeals from the district court's order dismissing his 28 U.S.C. Sec. 2254 petition.  Our review of the record and briefs discloses that this appeal is without merit.


2
None of Holsey's claims demonstrate a violation of his constitutional rights in the proceedings leading up to his conviction.  His complaints about state post-conviction proceedings do not state a basis for federal habeas relief.   See Bryant v. Maryland, 848 F.2d 492, 494 (4th Cir.1988).


3
Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.  Holsey's motion for appointment of counsel is denied.


4
DISMISSED.